Citation Nr: 1547503	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-19 185	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The record was held open 30 days to allow for the Veteran to submit additional evidence.  Since the hearing, the Veteran submitted additional evidence, for which he waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the IHD and diabetes issues.  The issues of entitlement to service connection for neuropathy of the bilateral lower extremities and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's IHD is related to his in-service exposure to herbicide agents.

2.  The Veteran's type II diabetes mellitus is related to his in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IHD are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that he developed IHD and type II diabetes mellitus as a result of herbicide exposure while serving at U-Tapao Air Force Base in Thailand.  The Board notes that VA treatment records show that the Veteran currently has, and is being treated for, IHD and type II diabetes mellitus.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including IHD and type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met.  38 C.F.R. § 3.309(e) (2015).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The tow claimed diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1").  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection for the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Board notes that the RO issued a July 2012 memorandum stating that it determined that there was not verified evidence that shows that the Veteran had documented exposure to herbicides.  However, the Board finds that the evidence shows that the Veteran was presumptively exposed to herbicides during his service in Thailand.

The Veteran's DD Form 214 indicates that his MOS was vehicle operator in the Air Force.  Review of the Veteran's service personnel records shows that he served as a vehicle operator in 1968 at "U-Tapao AF, Thai."  The service personnel records also include a March 1969 Airman Performance Report, in which a reporting official stated that the Veteran "performed his assigned duties in an outstanding manner," to include long hours in support of aircraft mission requirements and towing equipment in close proximity to aircraft.

The Veteran testified at the Board hearing that he served one year at the Royal Thai Air Force Base at U-Tapao and that his duties included daily work on the flight line.  He asserted that he was exposed to herbicides used to control vegetation around the base and the shop where he worked was within 30 feet of the perimeter.  Additionally, he submitted a photograph of the base demonstrating the location of the shop in relation to the base.  He stated that his duties included disconnecting and hooking up equipment from B-52s and delivering and picking up supplies for aircraft.  Furthermore, the claims file includes an October 2012 buddy statement supporting the Veteran's assertions that he worked at U-Tapao in areas that were sprayed with herbicides.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, to include lay evidence consistent with the circumstances of the Veteran's service, reflects the Veteran served in Thailand during the Vietnam Era and had sufficient service on the fenced-in perimeters of military bases therein.  Accordingly, the Board concludes that the Veteran was presumptively exposed to herbicides while on active duty because there is no affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116.  This finding pertains to the specific circumstances of the Veteran in this case only.

The competent medical evidence, to include private treatment records, shows that the Veteran has IHD and type II diabetes mellitus, which are among the conditions presumptively associated with in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  There is no affirmative evidence showing that the diseases are not related to herbicide exposure and are related to some intercurrent cause.  Further, the evidence shows that the Veteran's IHD and diabetes mellitus type II are manifest to at least a compensable degree.  Thus, the probative weight of the evidence indicates that service connection for these disabilities is warranted.


ORDER

Service connection for IHD is granted.

Service connection for type II diabetes mellitus is granted.


REMAND

Regarding the issues of service connection for neuropathy of the bilateral lower extremities and erectile dysfunction, the Veteran requested VA examinations.  See May 2012 statement in support of claim.  The evidence includes disability questionnaires, completed by a private physician in September 2014, indicating that the Veteran currently has neuropathy and erectile dysfunction.  In his December 2011 claim, the Veteran contends that his neuropathy is secondary to diabetes.

The record does not show that the Veteran has been afforded VA examinations addressing the issues being remanded, and thus, the Board finds that he should be afforded such examinations.  The examiner(s) should opine on whether any currently present bilateral lower extremity neuropathy and erectile dysfunction is related to service or is caused by (or aggravated by) his service-connected disabilities, to include diabetes.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record indicates that the Veteran seeks private treatment for his conditions, and thus, records from those providers identified by the Veteran should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for lower extremity neuropathy and/or erectile dysfunction.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination(s) with an appropriate VA examiner(s) to determine the nature and etiology of any currently present bilateral lower extremity neuropathy and/or erectile dysfunction.  The claims file must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.

a) The examiner(s) should identify any currently presents conditions concerning bilateral lower extremity neuropathy and/or erectile dysfunction.

b) Then, the examiner(s) should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed disorder is related to the Veteran's military service, to include presumed exposure to herbicide agents.

c) The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed disorder is caused, or aggravated by, by any of the Veteran's service-connected disabilities, to now include IHD and diabetes mellitus.

The examiner must address both causation and aggravation.  If aggravation is found, then the examiner must attempt to establish a baseline level of severity of the neuropathy and/or erectile dysfunction prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


